DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an analysis unit; a transmission unit; and an acquisition unit, in claim 1; a/the recording unit; and a detection unit; and the transmission unit, in claim 2; the transmission unit, in claim 3; a display control unit, in claim 5; a/the storage unit, in claim 9; an image pickup unit; a converter, and an image processing unit, in claim 10.

In the specification, and/or, in the drawings, in par. 0023, the system control part 208 corresponds to an analysis unit, and see figure 2, system control part 208, in par. 0023, system control part is, for example, a CPU. A system memory 213 is, for example, a RAM. Programs read from memory 212 are executed in memory 213 and CPU.  See figure 2. Fig. 5 and par 0033 show image analysis, apparatus 102 and server 103 communicate. Apparatus 102 has simple inference model 502 corresponds to second inference model. Model 502 and component 503 are realized by system control part 208 executing a program. Model 502 is stored in memory 213, is interpreted to read on: an analysis unit, in claim 1.

In the specification, and/or, in the drawings, in par 0028, communication part 223 corresponds to a transmission unit. Network I/F 226 is a network interface that performs communication via network 104 under control of system control part 208. Communication via network I/F 226 the apparatus communicates with server 103 via network 104. Communication part 223 and network I/F 226 may be integrated. See figure 2. Par 0035, apparatus 102 transmits image data 509 to server 103 via network 104. Apparatus 102 may transmit second analysis result using model 502 to server 103, see par 0035 and see figure 5, is interpreted to read on: a transmission unit, in claim 1 and the transmission unit, in claims 2 and 3. 

In the specification, and/or, in the drawings, in par 0023, the system control part 208 corresponds to an acquisition unit. The system control part 208 is, for example, a CPU. A system memory 213 is, for example, a RAM. Programs read from memory 212 are executed in memory 213 and part 208 as a CPU.  See figure 2. In par 0032, the apparatus 102 outputs a request to server 103 and acquires first analysis result. External device is a server 103 having CPU, RAM and ROM (see pars 0017 and 0034). In par 0046, and/or figure 8 (S804, S808), control part 208 acquires the analysis result, control part 208 acquired from server 103, is interpreted to read on: an acquisition unit, in claim 1.
In the specification, and/or, in the drawings, in par 0040, for example, the management table is created for each image data, and is stored in the memory 209 as a recording unit by the system control part 208, is interpreted to read on: a/the recording unit, in claim 2. 

In the specification, and/or, in the drawings, in par 0023, control part 208 corresponds to detection unit, part 208 is a CPU. Memory 213 is RAM, programs read from memory 212 executed the program in memory 213 by part 208 CPU. In par 0044, the system control part 208 determines whether the information processing apparatus 102 is in an online state (S802). The system control part 208 may perform the determination process of S802 by confirming the state of the network I/F 226 and detecting whether the information processing apparatus 102 is connected to the network 104. In par 0045, the information processing apparatus 102 may perform a process of detecting whether it is in the online state and inquiring the image analysis server 103 to obtain an analysis result. In par 0048, the system control part 208 determines whether a state change of the network 1/F 226 has been detected (S901). The state change of the network I/F 226 is either a change from the online state to the offline state or a change from the offline state to the online state. When NO is determined in 5901, the flow returns to S901. When YES is determined in S901, the system control part 208 determines whether the detected change in the communication state is a change from the offline state to the online state (S902). In par 50, the information processing apparatus 102 may perform a process of detecting whether it is in an online state and inquiring the image analysis server 103 to obtain an analysis result and a process of processing performed inside the information processing apparatus 102, sequentially or parallelly, is interpreted to read on: a detection unit, in claim 2. 

In the specification, and/or, in the drawings, in par 0023, control part 208 corresponds to a display control unit, part 208 has a CPU, memory 213 a RAM and programs read from memory 212 are executed by CPU in memory 213, is interpreted to read on: a display control unit, in claim 5.

In the specification, and/or, in the drawings, in par 0033, inference model 502 corresponds to a second inference model. Model 502 is stored in memory 213. The system memory 213 corresponds to a storage unit, see figure 2 “memory 213” and figure 5 “simple inference model 502”) is interpreted to read on: a/the storage unit, in claim 9.

In the specification, and/or, in the drawings, in par 0020, an image pickup part 203 as an image pickup unit includes a CCD, a CMOS element, or the like that converts an optical image into an electrical signal, is interpreted to read on: an image pickup unit, in claim 10. 

In the specification, and/or, in the drawings, in par 0020, an A/D converter 204 converts an analog signal output from the image pickup part 203 into a digital signal, is interpreted to read on: a converter, in claim 10. 
In the specification, and/or, in the drawings, in par 0021, an image processing part 206 performs image processing on the image data from the A/D converter 204 or the image data from a memory control part 207. The image processing includes resizing processing such as predetermined pixel interpolation or reduction, and color conversion processing. The image processing part 206 performs predetermined calculation processing using picked-up image data, and a system control part 208 performs exposure control and distance measurement control based on a calculation result. The image data output from the A/D converter 204 is written into a memory 209 via the image processing part 206 and the memory control part 207 or only via the memory control part 207, is interpreted to read on: an image processing unit, in claim 10.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, HANEDA et al. (US 2020/0242154 A1) discloses an information processing apparatus (see figures 1A-1B, camera 100) capable of communicating with an external device (see figure 1A, sections 200, 300), the apparatus (100) comprising: an analysis unit  configured to analyze image data (see par 31, obtain inference results by setting inference model created by relearning using second training data in inference engine 104, see par 34, par 37 engine 104 outputs inference results obtained with images) and acquire a second analysis result using a second inference model (inference engine 104 using inference model using training data, see par 38); a transmission unit (see figures 1A-1B, communication section 107, see par 0044) configured to transmit the image data to the external device (200, 300) when communication with the external device (200, 300) is possible (see par 0044, section 107 performing transmission, 107 can perform communication with section B203 in section 200, and can perform communication with section A305a in section 300. Section 107 functions as a transmission section); and an acquisition unit configured to acquire (see par 0047, the control section 101 functions as a re-learning request section that requests relearning by determining inference results of the inference section, and transmitting third images that are different to the first images and second image from the transmission section to the learning device, to acquire a second inference model that is different to the first inference model. See par 0038, engine 104 using first inference mode, see par 0044, communication section 107 functions as a communication section that requests relearning, for generation of a second inference model based on second training data, see par 0047, the control section 101 functions as a re-learning request section that requests relearning by determining inference results of the inference section, and transmitting third images that are different to the first images and second image from the transmission section to the learning device, to acquire a second inference model that is different to the first inference model, an see par 0083, the control section 201 within the learning request section 200 therefore creates images of cats (emphasis data) Pc in a dark state by correcting images of cats in the first training data, as shown within the frame 2c in FIG. 2. The learning request section 200 transmits the image data Pc of the cat that has been corrected to the learning section 300, and the learning section 300 stores the image data Pc that has been received in the reference training data storage section 303. The input output modeling section 304 within the learning section 300 performs inference using second training data that has the image Pc added to the first training data, and generates a second inference model 406. This second inference model is an inference model that has made a small revision to the network design 304d, and can infer position of eyes even if there is a dark image of a cat. Relearning is requested to the learning section 300 so as to generate an inference model using this second training data ‘refer, for example, to S69 in FIG. 8B, and S109 in FIG. 10), wherein the first inference model and the second inference model are generated by performing machine learning (see pars 2, 56, 71 and 72).
The closest prior art of record, namely, HANEDA et al. (US 2020/0242154 A1), does not disclose, teach or suggest, the apparatus comprising: an analysis unit configured to analyze image data and acquire a second analysis result using a second inference model that is less accurate than a first inference model of an external device when communication with the external device is not possible; and an acquisition unit configured to acquire, from the external device, a first analysis result obtained by analyzing, using the first inference model, the image data transmitted to the external device by the transmission unit, as recited in independent claim 1. 

Dependent claims 2-11 are allowable because dependent claims 2-11 are dependent on allowable independent claim 1 above.   

Independent claim 12 is directed to a method for controlling an information processing apparatus (see figures 1A-1B, camera 100) capable of communicating with an external device (see figure 1A, sections 200, 300). Claim 12 recites the same and/or similar claim limitations or features as recited in the analogous information processing apparatus of independent claim 1 above. Therefore, independent claim 12 is found to be allowable over the closest prior art of record, namely, HANEDA et al. (US 2020/0242154 A1), discussed above, for the same and/or similar reasons and discussions, as discussed above, in independent claim 1 discussed above.

Independent claim 13 is directed to a non-transitory computer-readable storage medium (see HANEDA et al. (US 2020/0242154 A1), see pars 0330 and 0337, i.e., a processor having CPUs executes the functions by reading and executing computer programs stored in a storage medium) storing a computer-executable program that executes a method for controlling an information processing apparatus (see figures 1A-1B, camera 100) capable of communicating with an external device (see figure 1A, sections 200, 300). Claim 13 recites the same and/or similar claim limitations or features as recited in the analogous information processing apparatus of independent claim 1 above. Therefore, independent claim 13 is found to be allowable over the closest prior art of record, namely, HANEDA et al. (US 2020/0242154 A1), discussed above, for the same and/or similar reasons and discussions, as discussed above, in independent claim 1 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maeda (US 11,146,710 B2) teaches a smartphone 500 transmits a print job to a printer 600. The printer 600 analyzes the image file and transmits a learning request to edge server 300. The edge server 300 transfers a  learning request to a cloud server 200 (see figure 9). The edge server 300 performs inference (S1004) (see figure 10).     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677